DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 11/25/2020. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 11/25/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Niwayama fails to disclose the shape model of the target object is divided into parts (paragraph 10, Remarks) and “the processor determines whether or not the three-dimensional shape is consistent with any one entire model based on the degrees of importance corresponding to one or more partial models included I the entire model”, therefore, the rejection of 35 U.S.C. 103 should be removed 

In regards to Argument 2, Applicant/s state/s Shimodaira does not use partial models to constitute the entire work piece; therefore, the rejection of 35 U.S.C. 103 should be withdrawn. 

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner states Niwayama teaches capturing images of the object and determining its orientation that is used to In re Hiniker Co., 47 USPQ2d 1523 (Fed. Cir. 1998) stated "...the name of the game is the claim. See Giles Sutherland Rich, Extent of Protection and Interpretation of Claims--American Perspectives , 21 Int'l Rev. Indus. Prop.& Copyright L. 497, 499 (1990) (“The U.S. is strictly an examination country and the main purpose of the examination, to which every application is subjected, is to try to make sure that what each 

In response to Argument 2, The Examiner respectfully disagrees. The Examiner states Shimoadaira teaches using the height image from a bulk pile data, paragraph 184. First, a two dimensional height image is rendered removing shadows, which is based on the three-dimensional bulk pile data of the workpiece models which is a CAD data. Next, Shimodaira uses the Z buffer method or ray tracing method to generate the rendering model by using the plurality of workpieces models. In the Z buffer method, an image is realized as the height and the system uses an angle threshold in which data is removed to determine front surface state. After the bulk pile data is generated, Shimoadaira estimates the region of the 3D measurement by the sensor unit. The sensor unit provides position and posture of each workpiece model in the bulk pile data, paragraph 155. One of ordinary skill in the art would interpret that when using an entire bulk data using only specific measurement data one of ordinary skill in the art would compare the bulk data with the sensor unit data to determine position and orientation of a single workpiece model. The Examiner interprets that the workpiece model position and posture data are important and are used to determine how the machine will pick up the object from the entire bulk pile data image, paragraph 154-paragraph 157.  Furthermore the examiner interprets that one workpiece model is a portion of the model of the entire bulk pile data that is captured by the imaging unit. Again, although the cited reference(s) is/are different from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).  The applicant is trying to make an argument that Shimodaira does not perform partial models for the entire workpiece since it’s not recited in the claim. The elements ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131. Last, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner made a proper determination of obviousness under 35 U.S.C. §103, and also provided an appropriate supporting rationale in view of the recent decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Examiner’s rational are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. Furthermore, the Examiner supported the rejection under 35 U.S.C. §103 via making the clear articulation of the reason(s) why the claimed invention would have been obvious by citing the specific areas in the prior art references. Further the Examiner, clearly stating the modification of the inventions, supported the rejection under 35 U.S.C. §103 by making the analysis explicit. Last, the Examiner did not make conclusory statements. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Therefore, the Examiner has established a proper 35 U.S.C. §103 rejection with Niwayama in view of Shimodaira, which is disclosed in detail below.

Last, Applicant’s arguments and amendment, see, filed Remarks, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niwayama et al (U.S. Patent Pub. No. 2018/0150969, hereafter referred to as Niwayama) in view of Shimodaira et al (U.S. Patent Pub. No. 2018/0250820, hereafter referred to as Shimodaira) in view of Watanabe et al (U.S. Patent Pub. No. 2020/0230821, hereafter referred to as Watanabe).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Niwayama et al (U.S. Patent Pub. No. 2018/0150969, hereafter referred to as Niwayama) in view of Shimodaira et al (U.S. Patent Pub. No. 2018/0250820, hereafter referred to as Shimodaira).

Regarding Claim 20, Niwayama teaches a measurement method comprising: 
a step of optically measuring a three-dimensional shape of a work piece disposed at a predetermined position (paragraph 9, Niwayama teaches acquiring measurement data of the object in the image.); and
 a step of executing at least one of a detection of presence of a work piece and a specification of a work piece type (paragraph 29, Niwayama teaches that the calculating the unit uses the shape modeling) based on whether or not the measured three-dimensional shape 30is consistent with any one entire model stored in advance (paragraph 80, Niwayama teaches cross-correlating the images and the same model to the determine orientation model), 
wherein a three-dimensional shape indicating an entire model is stored in advance for each work piece type (paragraph 80-paragraph 83, Niwayama teaches a shape model for comparing), and the step of executing at least one of the detection and the specification includes a step of determining whether or not the three-dimensional shape is consistent with any one entire model 5based on the degrees of importance corresponding to one or more partial models included in the entire model (paragraph 83-paragraph 86, Niwayama teaches calculating the confidence value between the model points and the measurement points of the object.).

Shimodaira is in the same field of art of imaging object that is used by robotic arm. Further, Shimodaira teaches the entire model for each work piece type is specified by a combination of a -35-File: 87508usf plurality of partial models, and each of the plurality of partial models is correspondently given a degree of importance (paragraph 189-paragraph 193, Shimodaira teaches processing the imaging system and capturing partial objects and comparing to the model).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niwayama by incorporating the modeling system of the object that is only observed in part that is taught by Shimodaira, to make the invention that uses a camera system to detect objects in the bin and uses the modeling to determine position information for robotic arm to capture/move objects; thus, one of ordinary skilled in the art would be motivated to combine the references since even when grasping is successfully performed in the simulation, grasping is likely to be unsuccessful in the actual operation, and this may be a reason for a difference between a result of a simulation and a result of an actual operation (paragraph 7, Niwayama).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 


Claim 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Niwayama et al (U.S. Patent Pub. No. 2018/0150969, hereafter referred to as Niwayama) in view of Shimodaira et al (U.S. Patent Pub. No. 2018/0250820, hereafter referred to as Shimodaira) in view of Watanabe et al (U.S. Patent Pub. No. 2020/0230821, hereafter referred to as Watanabe).

Regarding Claim 1, Niwayama teaches 5a measurement system, comprising: a shape measurement unit which includes a light projection unit and an imaging unit, and optically measures a three-dimensional shape of a work piece disposed at a predetermined position (paragraph 9, Niwayama teaches acquiring measurement data of the object in the image.),
a memory which previously stores a three-dimensional shape indicating an entire model for each work piece type (paragraph 29, Niwayama teaches that the calculating the unit uses the shape modeling)
a processor executes at least one of a detection of presence of a work piece (paragraph 80, Niwayama teaches cross-correlating the images and the same model to the determine orientation model) and a specification of a work piece type based on whether or not the three-dimensional shape measured by the processor is consistent with any one 10entire model stored in the memory (paragraph 80-paragraph 83, Niwayama teaches a shape model for comparing),
the processor determines whether or not the three-dimensional shape is 15consistent with any one entire model based on the degrees of importance corresponding to one or more partial models included in the entire model (paragraph 83-paragraph 86, Niwayama teaches calculating the confidence value between the model points and the measurement points of the object.).
Niwayama does not explicitly disclose wherein the light projection unit emits measurement light and the imaging unit images the work piece disposed at the predetermined position in a state where measurement light is projected; and
wherein the entire model for each work piece type is specified by a combination of a plurality of partial models and each of the plurality of partial models is correspondently given a degree of importance.
Shimodaira is in the same field of art of imaging object that is used by robotic arm. Further, Shimodaira teaches wherein the entire model for each work piece type is specified by a combination of a plurality of partial models and each of the plurality of partial models is correspondently given a degree of importance (paragraph 189-paragraph 193, Shimodaira teaches processing the imaging system and capturing partial objects and comparing to the model).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niwayama by incorporating the modeling system of the object that is only observed in part that is taught by Shimodaira, to make the invention that uses a camera system to detect objects in the bin and uses the modeling to determine position information for robotic arm to capture/move objects; thus, one of ordinary skilled in the art would be motivated to combine the references since even when grasping is successfully performed in the simulation, grasping is likely to be unsuccessful in the actual operation, and this may be a reason for a difference between a result of a simulation and a result of an actual operation (paragraph 7, Niwayama).

Watanabe is in the same field of art of imaging system that determines models with light. Further, Watanabe teaches wherein the light projection unit emits measurement light and the imaging unit images the work piece disposed at the predetermined position in a state where measurement light is projected (paragraph 27, Watanabe teaches using a distance sensor that projects light to measure the distance.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niwayama in view of Shimodaira by incorporating the distance sensor that uses light that is taught by Watanabe, to make the invention that uses a camera system to detect objects in the bin and uses the modeling to determine position information with a light sensor for robotic arm to capture/move objects; thus, one of ordinary skilled in the art would be motivated to combine the references since for this reason, it may be determined that interference occurs with a peripheral object with which the hand does not actually interfere in grasping the target workpiece (paragraph 5, Watanabe).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Niwayama, Shimodaira and Watanabe discloses wherein the entire model for each work piece type is configured such that the number of partial models 20included therein varies depending on a visual field or a resolution of the imaging unit (paragraph 80-paragraph 86, Niwayama). 

In regards to Claim 3, Niwayama, Shimodaira and Watanabe discloses wherein the degree of importance given to each partial model is set to a value varying depending on the visual field or the resolution of the imaging unit (paragraph 73, Niwayama).  

In regards to Claim 4, Niwayama, Shimodaira Watanabe discloses wherein the degree of importance is 25obtained by reflecting the number of measurement points on a surface of the work piece measured by the shape measurement unit (paragraph 35, paragraph 69, and paragraph 79, Niwayama).  

In regards to Claim 5, Niwayama, Shimodaira and Watanabe discloses wherein the degree of importance is obtained by reflecting the number of measurement points on a surface of the work piece measured by the shape measurement unit (paragraph 49-paragraph 52, Niwayama).


In regards to Claim 6, Niwayama, Shimodaira and Watanabe discloses wherein the processor determines that the three-dimensional shape is consistent with any one entire model when each -33-File: 87508usf of degrees of consistency between the measured three-dimensional shape and some or all of partial models included in the entire model satisfies each of determination criteria determined based on the degrees of importance corresponding to the respective partial models (paragraph 44-paragraph 50, Niwayama).  


In regards to Claim 7, Niwayama, Shimodaira and Watanabe discloses wherein the processor 5determines that the three-dimensional shape is consistent with any one entire model when each paragraph 60-paragreaph 69, Figure 5, Niwayama teaches capturing partial image information and orientation information.).  

In regards to Claim 8, Niwayama, Shimodaira and Watanabe discloses wherein the processor 10determines that the three-dimensional shape is consistent with any one entire model when a degree of consistency for the entire model, which is calculated based on each of degrees of consistency between the measured three-dimensional shape and some or all of partial models included in the entire model and each of the degrees of importance corresponding to the respective partial models, satisfies a determination criterion determined in advance (paragraph 34-paragraph 40, Niwayama).  

In regards to Claim 9, Niwayama, Shimodaira and Watanabe discloses wherein the processor determines that the three-dimensional shape is consistent with any one entire model when a degree of consistency for the entire model, which is calculated based on each of degrees of consistency between the measured three-dimensional shape and some or all of partial models included in the entire model and each of the degrees of importance corresponding to the 20respective partial models, satisfies a determination criterion determined in advance (paragraph 79, paragraph 80, Niwayama teaches using a threshold value to determine the orientation information.).

In regards to Claim 10, Niwayama, Shimodaira and Watanabe discloses the processor performs a model registration process that receives design data of the work piece and divides a three-dimensional shape specified by the received design data into a plurality of partial shapes in accordance with a user's operation (paragraph 155-paragraph 157, Shimodaira). The Examiner finds that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niwayama by incorporating the modeling system described in embodiment 2 is taught by Shimodaira, to make the invention that uses a camera system to detect objects in the bin and uses the modeling to determine position information for robotic arm to capture/move objects; thus, one of ordinary skilled in the art would be motivated to combine the references since during an actual operation, a region of a work piece which can be measured by a sensor unit is only a region positioned on the outermost surface when viewed from the sensor unit installed above, and it is not possible to measure a region of the work piece on the back side or a region at a blind spot formed due to another work piece or a container (paragraph 5, Niwayama).

In regards to Claim 11, Niwayama, Shimodaira and Watanabe discloses the processor performs a model registration process that receives design data of the work piece and divides a three-dimensional shape specified by the received design data into a plurality of partial shapes in accordance with a user's operation (paragraph 115, Shimodaira).  

In regards to Claim 12, Niwayama, Shimodaira and Watanabe discloses wherein processor 30gives a degree of importance to each of the separate partial shapes in accordance with the user's operation (paragraph 35, paragraph 44, Niwayama). 

In regards to Claim 13, Niwayama, Shimodaira and Watanabe discloses wherein the processor gives a degree of importance to each of the separate partial shapes in accordance with the user's operation (paragraph 35, paragraph 44, Niwayama).  

In regards to Claim 14, Niwayama, Shimodaira and Watanabe discloses 55a display part that displays a shape of the work piece to be registered on a virtual space (paragraph 42, Niwayama); and a receiving part that receives a setting of a boundary for specifying a partial model with respect to the work piece displayed on the virtual space (paragraph 42-paragraph 44, Niwayama).  

In regards to Claim 15, Niwayama, Shimodaira and Watanabe discloses 1010a display part that displays a shape of the work piece to be registered on a virtual space (paragraph 42, Niwayama); and a receiving part that receives a setting of a boundary for specifying a partial model with respect to the work piece displayed on the virtual space (paragraph 42-paragraph 44, Niwayama, Figure 6A, Figure 6B, Figure 6C).  

In regards to Claim 16, Niwayama, Shimodaira and Watanabe discloses wherein the user interface screen further includes a receiving part that receives a setting of a type of figure for defining the 15boundary for specifying the partial model (paragraph 71-paragraph 74, Niwayama).  

In regards to Claim 17, Niwayama, Shimodaira and Watanabe discloses wherein the user interface screen further includes a receiving part that receives a setting of a type of figure for defining the boundary for specifying the partial model (paragraph 71-paragraph 74, Niwayama).

In regards to Claim 18, Niwayama, Shimodaira and Watanabe discloses wherein the model registration process is performed to 20receive a setting of a boundary for specifying a partial model to be included in the entire model and a boundary for specifying a partial model not to be included in the entire model (paragraph 66-paragaph 70, Niwayama).  

In regards to Claim 19, Niwayama, Shimodaira and Watanabe discloses wherein the model registration process is performed to receive a setting of a boundary for specifying a partial model to be included in the entire model and a boundary for specifying a partial model not to be included in the entire model (paragraph 66-paragaph 70, Niwayama).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664